Citation Nr: 0004134	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-16 062	)	DATE
	)
	)            

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist fracture.

2.  Entitlement to service connection for photophobia.

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, among other things, denied the 
veteran's claims of entitlement to service connection for 
residuals of a fracture of the right wrist, photophobia, and 
headaches, to include as due to an undiagnosed illness.  The 
veteran filed a timely appeal to these adverse 
determinations.

The Board notes that the veteran's July 1998 Notice of 
Disagreement also disagreed with those parts of the RO's 
February 1998 decision which denied the veteran's claim for 
service connection for memory loss, to include as due to an 
undiagnosed illness, and disagreed with the disability rating 
assigned to his service-connected skin condition.  However, 
during the course of his November 1999 Travel Board Hearing 
before the undersigned Board Member, the veteran explicitly 
stated that he no longer wished to pursue an appeal on these 
two issues.  As those issues have validly been withdrawn 
pursuant to 38 C.F.R. § 20.204(a), the issues of service 
connection for memory loss, to include as due to an 
undiagnosed illness, and an increased rating for a skin 
condition are not before the Board at this time.

In addition, during this hearing the veteran expressed a 
desire to pursue a claim of entitlement to an earlier 
effective date for the grant of a 30 percent disability 
rating for his service-connected skin condition.  As this 
issue has not been developed or certified for appellate 
review, it is hereby referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran has not presented competent medical evidence 
that he currently suffers from any residuals of his inservice 
right wrist fracture.

3.  The veteran has not presented competent medical evidence 
that he currently suffers from a disease or injury of the 
eyes manifested by photophobia.

4.  The veteran has not presented competent medical evidence 
that he currently suffers from a headache disorder which is 
related to service or is due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of a right wrist fracture is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim for service connection for 
photophobia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim for service connection for headaches, 
to include as due to an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

I.  Residuals of a fracture of the right wrist  

Evidence relevant to the veteran's claim for service 
connection for a fracture of the right wrist includes his 
service medical records.  A review of these records indicates 
that in February 1993, the veteran was seen for complaints of 
right wrist pain following an accident in which he slipped 
while mopping a floor.  Following an examination, the 
examiner diagnosed a possible scaphoid or styloid fracture.  
An 
x-ray of the veteran's right forearm taken the following day 
revealed no evidence of fracture or other significant 
abnormality.  However, a separate x-ray of the veteran's 
right wrist taken that day showed a linear fracture at the 
distal segment of the carpal navicular bone, described as 
"hairline" in nature.  The radial or ulnar styloid process 
appeared normal.  The final diagnosis was a hairline fracture 
of the carpal navicular bone.  A subsequent x-ray taken a few 
weeks later in February 1993 failed to show evidence of a 
healing fracture or any other abnormality.  Final diagnosis 
was a normal right forearm and wrist.

The veteran's separation examination, dated in May 1996, 
noted that the veteran's upper extremities were "normal," 
and no complaints or findings of any right wrist problems 
were recorded.

Relevant post-service evidence includes the report of a VA 
general medical examination conducted in December 1996.  At 
that time, the veteran reported that he had fractured his 
right forearm while in service, but that it had healed and 
was "essentially normal."  He did state that he had 
occasional pain in the forearm and difficulty picking up 
things.  X-rays of the right wrist were normal, and x-rays of 
the right forearm showed a less than one centimeter ossific 
density posterior to the capitellum compatible with remote 
trauma, otherwise unremarkable.  The examiner diagnosed 
"[n]o abnormality detected in the fingers, hands or 
wrists."

In November 1999, the veteran testified at a Travel Board 
hearing before the undersigned Board Member.  At that time, 
he stated that he sustained an injury in service while 
working as a food service specialist.  He reported that he 
was helping close down the kitchen, and fell on a wet floor 
that had just been mopped, hitting his right wrist and 
forearm on a serving counter.  He stated that x-rays taken at 
the emergency room showed a hairline fracture, and he wore a 
splint for one to two weeks afterwards.  He stated that one 
week later examiners took a follow-up x-ray, which he was 
told showed a "normal prognosis," with no broken bones.  He 
stated that he worked for the postal service after discharge, 
and that throwing large bundles of mail made his forearm 
hurt.  However, he also stated that his current position 
involved mainly writing, and that he had not seen anyone 
after service for treatment of this problem.

A review of this evidence reveals that the veteran did indeed 
injure his right wrist in service, in February 1993, at which 
time he was found to have a hairline fracture of the right 
wrist.  However, a subsequent x-ray taken a few weeks later 
showed no abnormality, and the veteran's right forearm and 
wrist were deemed "normal."  There were no subsequent 
complaints of any residuals of this injury for the remaining 
three years of service, and no such residuals were noted at 
the time of service separation.  In addition, at the time of 
the veteran's VA examination in November 1996, the veteran 
reported that his fracture had healed and was "essentially 
normal," and, after clinical and x-ray examinations, the 
examiner diagnosed no abnormality of the veteran's fingers, 
hands, or wrists.  

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has ever 
been diagnosed with any medically-identifiable residuals of 
his February 1993 wrist injury.  Indeed, there is nothing in 
the claims file, other than the veteran's own contentions, as 
set forth at the time of his VA examination and his Travel 
Board hearing, which would tend to establish that he 
currently suffers from any such residuals.  However, as it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such a medical diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit, in 
which the Court held that an appellant does not meet his or 
her burden of presenting evidence of a well-grounded claim 
where the determinative issue involves medical causation and 
the appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veteran's contention that his current occasional 
right wrist pain is related to the hairline fracture incurred 
in February 1993 cannot be accepted as competent evidence.

As a well-grounded claim requires medical evidence of a 
current disability, the veteran's claim for service 
connection for residuals of a right wrist fracture must be 
denied as not well grounded.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

II.  Photophobia

Evidence relevant to the veteran's claim for service 
connection for photophobia includes his service medical 
records.  These records indicate several complaints of visual 
sensitivity to sunlight, and multiple requests to be allowed 
to wear sunglasses while on duty.  In December 1987, the 
veteran was diagnosed with myopia and "light sensitive."  

In October 1988, the veteran requested a profile for his 
light sensitivity to allow him to wear tinted glasses.  An 
examination found no eye disease, and the profile was not 
authorized.  

In October 1991, the veteran underwent a complete 
ophthalmologic examination.  At that time, he complained of 
increased photophobia and itching and tearing of the eyes.  
Following this examination, the examiner diagnosed myopia, 
allergic conjunctivitis in both eyes, and internals within 
normal limits.  

Later that month, the veteran was seen for a follow-up 
examination for his allergic conjunctivitis.  At that time, 
he stated that his itching had decreased, but that he was 
still photophobic.  The examiner diagnosed allergic 
conjunctivitis, both eyes, and photophobic, both eyes.  The 
examiner authorized the use of sunglasses "due to 
photophobia."

In June 1992, the veteran again requested a temporary profile 
for sunglasses.  This record indicates that the veteran was 
allowed a one month profile, although no examination results 
were reported and no findings, diagnoses, or reasons for this 
profile were provided.

In October 1993 the veteran again underwent an ophthalmologic 
examination.  At that time, the veteran checked "yes" in an 
area marked for other personal history, and wrote the phrase 
"light sensitive."  No disorders were diagnosed, and the 
veteran was noted to have "good" ocular health.

In June 1995, the veteran was seen in the ophthalmology 
clinic for complaints of light sensitivity "as long as [he] 
can remember as a child (ever since age 8 y. o.)."  He again 
sought a profile for sunglasses, and stated that he got 
headaches if he did not wear sunglasses when out in the 
daylight.  Following an examination, the examiner diagnosed a 
"normal eye exam - eyes are healthy; simple myopia."  The 
examiner further noted that "today's exam can find no 
medical reason for photophobia.  Therefore, can not write 
profile for sunglasses."

In March 1996, the veteran underwent a visual examination.  
At that time, the veteran reported that he was "extremely 
light sensitive," and that the condition had become worse 
since returning from the Persian Gulf.  Following an 
examination, the examiner stated that the "pat[ient] [was] 
told [that there] doesn't appear to be an ocular health 
reason for light sensitivity."  He further noted that the 
veteran's case would need to be discussed with ophthalmology 
before a profile could be written for a tinted glasses 
prescription, as requested by the veteran.

At the time of the veteran's May 1996 separation examination, 
the veteran indicated that he got headaches when he was 
outside in too much light.  He noted that it had been like 
that for six years, from 1990 to 1996.  However, the examiner 
listed the veteran's eyes as "normal," and noted that the 
only obvious sequelae of the veteran's long list of medical 
problems in service were his rash and a bone spur in the left 
heel.

Relevant post-service evidence includes a statement dated in 
November 1996 from James Miller, O.D., an optometrist at 
Fraser Optical, a private health care facility.  Dr. Miller 
stated that he had given a full eye examination to the 
veteran, and that all results of both external and internal 
examinations were within normal limits.  The examiner also 
noted that "pat[ient] stated that he has trouble with light 
and therefore would be considered photophobic, but this is 
not sight-threatening."  

At the time of the veteran's VA general medical examination 
in December 1996, he complained of photophobia, stating that 
his eyes watered when exposed to light.  He stated that this 
problem had been present since the Gulf War.  He reported 
that during the early part of the Gulf War, he was not 
allowed to wear sunglasses, but had worn them constantly from 
then until the present time.  No specific eye examination was 
conducted at the time of this examination.  The examiner 
diagnosed photophobia, historical.

At the time of the veteran's November 1999 Travel Board 
hearing, he acknowledged that he had had photophobia since 
childhood, as reported to an examiner in service.  However, 
he stated that prior to service the disorder was mild, but 
had become much worse following Operation Desert Storm.  He 
stated that doctors had told him that his eyes were healthy, 
and could not offer an explanation for his photophobia.  He 
noted that he had been given profiles in service allowing him 
to wear sunglasses, and stated that he currently wore tinted 
glasses at all times, even at night.

A review of this evidence reveals that despite the veteran's 
long-standing subjective complaints of sensitivity to 
sunlight, no diagnosis of any relevant eye disorder has been 
rendered.  On the contrary, repeated ophthalmologic 
examinations both in service and after have found the 
veteran's eyes to be free from any disease or defect, save 
for slight myopia.  Furthermore, while it appears that the 
veteran was allowed to wear sunglasses on several occasions 
in service, the veteran's requests for a profile to allow the 
wearing of tinted lenses were specifically turned down on 
several occasions due to a lack of any objective findings to 
support the veteran's claims of photophobia.  Indeed, in June 
1995 the examiner turned down the veteran's request for a 
profile for sunglasses because testing showed "no medical 
reason for photophobia."  The veteran's separation 
examination report also noted that the veteran's eyes were 
normal.  Although Dr. Miller stated in November 1966, several 
months after service discharge, that the veteran was 
photophobic, he also stated that he made this statement based 
on the veteran's own report of "trouble with light," and 
found no abnormalities on both external and internal eye 
examinations.  Thus, as the veteran has not exhibited an 
underlying disease of the eyes to which photophobia can be 
attributed, the Board must conclude that the evidence does 
not show that the veteran currently suffers from a medically-
identifiable disease or injury for which service connection 
may be granted.  Thus, as a well-grounded claim requires 
medical evidence of a current disability, the veteran's claim 
for service connection for photophobia must also be denied as 
not well grounded.  See Rabideau, 2 Vet. App. at 144.





III.  Headaches, to include as due to an undiagnosed illness

As noted above, in order to establish service connection for 
a claimed disability, the facts, as shown by the evidence, 
must demonstrate that a particular injury or disease 
resulting in a current disability was incurred in or 
aggravated by service in the United States Armed Forces.  In 
addition, 38 U.S.C.A. § 1117, "The Persian Gulf War Benefits 
Act," authorized the Secretary of VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans.  38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (1998).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case:  there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

Evidence relevant to the veteran's claim for service 
connection for headaches, to include as due to an undiagnosed 
illness, includes his service medical records, which indicate 
several instances of complaints of headaches.  These 
complaints were attributed to several causes, including 
sinusitis in October 1990 and a head injury in June 1991.  At 
the time of an ophthalmologic examination in March 1996, the 
veteran reported that he got headaches when he was unable to 
wear tinted glasses outside in the sunlight.  No relevant 
diagnosis was provided.  Similarly, at the time of the 
veteran's separation examination in May 1996, he again stated 
that he got headaches when he was outside and got too much 
light.  He stated that he had had this problem for six years, 
from 1990 to 1996.  However, a relevant diagnosis was not 
rendered by the examiner.

At the time of the veteran's post-service general medical 
examination in December 1996, the veteran stated that he had 
headaches which he described as "migraines," and which 
lasted approximately three hours.  He stated that he did not 
have vomiting and rarely had nausea with these headaches, but 
did experience blurred vision.  The examiner diagnosed 
migraines, by history.

The veteran also underwent a VA mental disorders examination 
in December 1996.  Although the veteran's complaints of 
headaches were not discussed in this report, the examiner did 
render an Axis III diagnosis of multisystem complaints; 
headaches.

At the time of his Travel Board hearing in November 1999, the 
veteran testified that he got headaches when he was exposed 
to too much bright light.  He stated that he had asked 
doctors for the cause of his headaches, but no one had ever 
offered him an explanation.  He stated that he experienced 
these headaches approximately two times per week.

A review of this evidence reveals that the veteran complained 
of headaches on several occasions in service, as well as once 
or twice since discharge at the time of VA examinations.  
However, as noted above, service connection under section 
3.317 is available only for undiagnosed illnesses 
attributable to Southwest Asia service during the Persian 
Gulf War, i.e., those illnesses which "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  In this case, during service the 
veteran's symptomatology was almost always medically 
attributed to known diagnoses, including sinusitis and a head 
injury, as indicated above.  Thus, to the extent that the 
veteran's complaints have been specifically attributed to an 
identifiable cause, they are not manifestations of an illness 
which "cannot be attributed to any known clinical 
diagnosis," and, thus, service connection under section 
3.317 is precluded.  

Furthermore, while the veteran has frequently reported 
subjective complaints of the headaches, the Board finds that 
the evidence fails to indicate that the veteran has received 
a definitive current diagnosis of any headache disorder.  In 
this regard, the Board notes that while the veteran has 
articulated subjective complaints of headaches at the time of 
inservice and VA examinations, these reports are devoid of 
any "objective indications of chronic disability," as 
contemplated by 38 C.F.R. § 3.317(a).  On the contrary, 
examinations have been consistently negative for any evidence 
of actual disorders manifested by such symptomatology, and 
the Board has found no other, non-medical indicators which 
are capable of independent verification.  

Similarly, to the extent that the veteran is claiming service 
connection for a headache disorder on a direct basis, the 
Board has found no evidence that the veteran currently 
suffers from a disability which had its onset in service.  
Although the veteran has asserted that he currently suffers 
from headaches, particularly following exposure to bright 
sunlight, he has offered no medical evidence which indicates 
that these headaches are manifestations of a current medical 
disorder.  While the examiners who performed the December 
1996 examination did diagnose "migraine by history" and 
"multisystem complaints; headaches," these impressions were 
clearly made based on the veteran's subjective complaints 
alone, as indicated by the qualifiers "by history" and 
"complaints."  Furthermore, all relevant examination and 
testing results by these physicians were normal, with no 
abnormalities or disorders found. 

IV.  Conclusion 

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of well-grounded claims for entitlement to service connection 
for residuals of a right wrist fracture, photophobia, and 
headaches, to include as due to an undiagnosed illness, and 
the claims must be denied on that basis.  As the duty to 
assist is not triggered here by the submission of well-
grounded claims, the Board finds that VA has no obligation to 
further develop the veteran's claims.  See Epps, supra; 
Grivois, 5 Vet. App. at 140.

In reaching these determinations, the Board again recognizes 
that these issues are being disposed of in a manner that 
differs from that employed by the RO.  The RO denied the 
veteran's claims on the merits, while the Board has concluded 
that the claims are not well grounded.  The Board has 
therefore considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  Bernard, 4 Vet. App. at 394.  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer,
 9 Vet. App. at 432.

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claims for service 
connection for the claimed disorders.  Accordingly, there is 
no further duty on the part of VA to inform the veteran of 
the evidence necessary to complete his application for these 
benefits.  38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for residuals of a right wrist fracture is 
denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for photophobia is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for headaches, to include as due to an 
undiagnosed illness, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

